Title: To Benjamin Franklin from Elizabeth Henmarsh: Deed, 1 January 1763
From: Henmarsh, Elizabeth
To: Franklin, Benjamin


January 1, 1763
Abstract: In consideration of £100, Elizabeth Henmarsh of Philadelphia, widow, grants and sells to Benjamin Franklin a lot of land in Philadelphia, 16 ft. wide, north and south, and 73 ft. deep, bounded east by Sixth Street, south and west by lands of Isaac Zane, and north by land granted by Zane to James Davis. This lot was part of a piece of land 132 ft. on High Street and 306 ft. on Sixth Street which William Penn granted by letters patent of the 7th day 4th month (June), 1684 to Thomas Holme, which later became legally vested in Elizabeth Henmarsh and others [the chain of title not being here recited]. On Nov. 14, 1742, these owners conveyed the whole piece to Isaac Zane, and on Feb. 24, 1743, Zane conveyed the lot here concerned back to Elizabeth Henmarsh. She also conveys to Franklin, if requested and at his charge, true copies of all deeds and other documents in her custody which relate to the property and she warrants to him a clear title. Signed by Elizabeth Henmarsh; witnessed by Fras. Hopkinson and Charles Thomson. Her receipt for £100 from Franklin is added, as is also Hopkinson’s affidavit as witness, dated Feb. 23, 1789, before Mathw. Irwin. Recorded Feb. 23, 1789.
